TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2017



                                       NO. 03-16-00148-CV


                                 Jermaine A. Hopkins, Appellant

                                                  v.

The City of Austin, The City of Austin Firefighters’ Civil Service Commission, The City of
  Austin Police Officers’ Civil Service Commission, and The City of Austin Emergency
                Medical Personnel’s Civil Service Commission, Appellees




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on December 7, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.